Citation Nr: 0118487	
Decision Date: 07/16/01    Archive Date: 07/24/01	

DOCKET NO.  91-21 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to compensation benefits pursuant to 
38 U.S.C.A. § 1151 (West 1991) for loss of use of both hands.

2.  Entitlement to compensation benefits pursuant to 
38 U.S.C.A. § 1151 (West 1991) for disabilities other than 
the loss of use of both hands.

3.  Entitlement to a waiver of recovery of overpayment of VA 
benefits.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from November 1953 to 
October 1955.  

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a June 1990 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
which denied entitlement to compensation benefits under 
38 U.S.C.A. § 1151 for loss of use of both hands.  

At a hearing held before a hearing officer at the RO in April 
1991, the veteran raised the additional issues of entitlement 
to compensation benefits pursuant to 38 U.S.C.A. § 1151 (West 
1991) for burns on the right hand, loss of use of the right 
hand due to surgery for cyst removal under the right arm, and 
the residuals of a head injury (claimed as headaches).  
Notification was provided to the veteran in April 1991 that 
compensation benefits under 38 U.S.C.A. § 1151 continued to 
be denied for loss of use of both hands.  In May 1991, the RO 
denied the additional claims raised at the April 1991 
hearing.  However, apparently no notice was provided to the 
veteran at that time of this action.  Subsequently, in July 
1995, he was provided notice of denial of his claim for 
compensation benefits under 38 U.S.C.A. § 1151 for the 
residuals of burns of the right hand.  

In September 1995, the veteran was provided notice of denial 
of his claim for compensation benefits under 38 U.S.C.A. 
§ 1151 for the loss of use of the right hand due to excision 
of a lipoma of the right axilla, headaches due to a head 
injury, and "a spinal cord injury." 

In May 1996, the Board remanded this case to the RO for 
additional development.  At that time, the Board noted that 
the veteran filed a notice of disagreement with the September 
1995 notification.  In addition to these matters, it appeared 
from a reading of the veteran's comments that he may also be 
rasing the issue of entitlement to compensation benefits 
pursuant to 38 U.S.C.A. § 1151 (West 1991) for aggravation of 
his pre-existing quadriplegia, though this is not clear.

As noted by the Board in May 1996, the VA has received 
written statements from three Veterans Service Organizations 
regarding the veteran's claims:  (1) Disabled American 
Veterans; (2) Paralyzed Veterans of America; and (3) The 
Military Order of the Purple Heart.  A specific claim may be 
prosecuted at any one time by only one recognized 
organization, attorney, agent, or the person properly 
designated to represent the appellant.  38 C.F.R. § 20.601 
(2000).  In January 1993, the veteran gave the Military Order 
of the Purple Heart the authority to represent him in this 
case before the Board.  Accordingly, in May 1996, the Board 
found that no other service organization could (or should) be 
representing the veteran before the VA at this time.  
However, since May 1996, the veteran has once again changed 
representatives.  In June 1996, the veteran gave the 
Paralyzed Veterans of America, Inc., the authority to 
represent him in this case before the Board.  Accordingly, 
this is now the veteran's current representative.  As a 
result, no other service organization can (or should) be 
representing the veteran before the VA at this time.

The undersigned must find that the veteran is not always 
clear which issues he wishes to raise before the VA.  In any 
event, for reasons which will become clear below, the claims 
of entitlement to compensation benefits pursuant to 
38 U.S.C.A. § 1151 (West 1991) for disabilities other than 
the loss of use of both hands and entitlement to a waiver of 
recovery of overpayment of VA benefits will be the subject of 
REMAND section of this decision.  
 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal regarding the claim of 
entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 for loss of use of both hands has been obtained.  The 
Board finds that the VA fulfilled the duty to assist mandated 
on both the new and old criteria for the evaluation of 
claims.  

2.  There is no credible medical evidence linking the 
veteran's loss of use of both hands to treatment by the VA.  

3.  The competent medical evidence that the Board has found 
to be credible disassociates the veteran's bilateral hand 
disability with treatment by the VA.  

4.  The veteran's bilateral hand disability is not 
etiologically related to treatment of the veteran at a VA 
Medical Center (VAMC).  


CONCLUSION OF LAW

The requirements for an award of compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1155 for a 
disability resulting in the loss of use of both hands is not 
found.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.358 (2000).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted by the Board in May 1996, the veteran contends that 
he lost the use of his hands due to a fall sustained at the 
VAMC in Long Beach, California.  It appears that the veteran 
is referring to his hospitalization in the VAMC in Long Beach 
beginning in June 1988.  When he was asked to clarify whether 
this was the only or one of several events of claimed injury, 
he failed to specify any other episode.  He did refer to the 
event in "June 1988".  In June 1988, the veteran was 
hospitalized for chronic pain in the right upper quadrant of 
the abdomen, presumably due to possible cholelithiasis.  He 
had been a patient at the VAMC in Long Beach for over a year.  
The veteran has undergone extensive treatment by the VAMC.  

The record indicates that in June 1985 the veteran filed a 
pension claim for nonservice-connected disabilities 
associated with injuries received during an altercation in 
which he was stabbed and shot.  This incident occurred in 
March 1985 at a friend's home.  An argument ensued between 
the veteran and two other persons.

In a March 1988 VA examination for housebound status, 
complete loss of function of both lower extremities and 
severe loss of function of the upper extremities was noted.  
This health care provider did not associate any of the 
veteran's disabilities to treatment at the VAMC.  

On November 15, 1988, during a transfer from a wheelchair or 
gurney, the claimant slid down, striking his head and other 
parts of his body on a cement floor.  Two physicians examined 
him.  They reported his pupils were equal and reactive to 
light.  He was responsive and alert.  He complained of pain 
in his left side and headache.  He was provided medication 
for pain.   X-ray studies performed at that time showed no 
fractures.  The treatment records at that time failed to note 
a residual disability associated with this injury, and 
specifically no disability of the upper extremities. 

In March 1989, the veteran filed a claim seeking service 
connection for loss of use of both hands due to a fall 
sustained at the VAMC in Long Beach.  At this time, it was 
noted that the veteran's claim was not a tort action.  He did 
not specify the date of injury.

In October 1989, the RO contacted the VAMC in Long Beach and 
requested all pertinent records associated with the veteran's 
treatment at this facility from June 1988 to the present.  
Additional medical records have been associated with the 
veteran's claims folder and reviewed by the undersigned.  
These records do not reflect any residual disability 
associated with the veteran's treatment at the VAMC.  

At a hearing held before a hearing officer at the RO in April 
1991, the veteran's representative appeared to note a second 
injury on February 7, 1989 and a third injury on February 27, 
1990.  The veteran contended that he suffered some severe 
burns because of hot compresses that were put on his hand.  
The veteran stated that before the burn incident, he did not 
have any problems with his hands.  A gradual loss of use was 
noted after the burn.  The veteran also noted being dropped 
from a gurney.  

Additional medical records were obtained by the RO.  None of 
these medical records associate the veteran's disability to 
treatment at the VAMC.  

In March 1992, the veteran submitted a form indicating that 
he may have filed a tort claim against the VA due to a neck 
injury.  This issue will be discussed below.  

In March 1993, the veteran stated that he had been dropped 
from a gurney in 1988 during a MRI study.  In February 1994, 
the veteran indicates he was seeking service connection for a 
spinal cord injury due to an injury in 1988 or 1989.  

In May 1996, the Board noted that the RO had used the pre-
Gardner reasoning in denying the veteran's claim.  The Board 
cited the proper standard at that time.  The Board stated 
that there was no current competent medical evidence either 
clearly showing or clearly refuting the existence of a nexus 
between the veteran's treatment at a VAMC and the development 
of the claimed current disabilities.  The Board did note a 
March 1993 report from a physician to the effect that the 
veteran had developed pain in the cervical and thoracic 
spines after an injury at a VAMC in 1988.  This report also 
indicated reference to recurrent "UTIs".  However, he does 
not indicate these are causally linked to VA care.  The 
veteran has filed no formal claim for compensation benefits 
related to disabilities described by the March 1993 
physician's report.  

In view of the stated record, the Board remanded this case 
for the following actions:

1. The RO should request the veteran to 
identify the specific time, date and 
location he alleges his injury at the 
VAMC occurred.  The veteran should 
provide as much detail as possible.

2.  The RO should also request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all health care providers who may possess 
additional records pertinent to his 
claim.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of those treatment 
records identified by the veteran which 
have not been previously secured, 
including the original VAMC records of 
treatment for the incident in question, 
any pertinent records from the VA 
District Counsel regarding any personal 
injury claim the veteran may have filed 
against the VA, and the identify of the 
physician who supplied the partially 
illegible statement to the RO in July 
1993.

3.  Following the above, the veteran 
should be examined by a VA neurologist 
who has not examined the veteran in the 
past, if available.  Following the 
examination of the veteran and a review 
of the complete record, including the 
June 1988 hospitalization report, any 
additional statements from the veteran, 
and a copy of this remand, the examiner 
should furnish an opinion concerning the 
following:

(a) Did the veteran develop any 
additional identifiable disabilities 
due to any VA treatment during the 
hospitalization of June 1988?  In 
this context, the examiner should 
specifically address the claimed 
disabilities involving the hands, 
the cervical and thoracic spines, 
[and] the claimed residuals of head 
trauma.

(b) If so, the examiner should 
identify the specific disability or 
disabilities caused by VA treatment.  
The examiner is advised that the 
question of negligence is not at 
issue.  Additional evaluations, if 
determined by the neurologist to be 
appropriate, should be performed to 
make this determination.

In July 1996, the veteran requested a neurological 
evaluation.  The veteran also noted that additional medical 
statements regarding the June 1988 accident at the VAMC were 
forthcoming.  

In August 1996, the VA Regional Counsel in Los Angeles, 
California, reported that the veteran had filed no 
administrative claim regarding this alleged injury.  A staff 
attorney searched investigative reports and found no evidence 
of such a claim.

Additional outpatient treatment records were obtained by the 
RO.  At the Board's request, the RO was able to identify the 
physician who supplied the partially illegible statement to 
the RO in March 1993.  In this regard, the Board acknowledges 
that within the May 1996 remand the Board initially had 
correctly referred to the physician's statement in March 
1993, but within the later indented portion of the remand the 
Board inadvertently referred to this as a "July 1993" 
report.  This error was correctly identified by the RO.  The 
VAMC indicated that this physician was a urologist from the 
Long Beach, VAMC.  

In June 1996, the RO, at the request of the Board, contacted 
the veteran and requested that he provide the "specific 
time, date and location" he was injured at the VAMC.  It was 
asked that the veteran provide as much detail as possible 
concerning this injury.  It was also requested that he 
identify the names, addresses, and approximate dates of 
treatment for all health care providers who may possess 
additional records pertinent to his claim.  No direct 
response was received from the veteran regarding this request 
for information other than his request for a VA neurological 
examination and his declaration that additional statements 
regarding the "June 1988" incident at the VAMC would be 
forthcoming.  

The RO obtained additional medical records were obtained.  
However, they failed to associate any of the veteran's 
disabilities with his treatment at the VAMC or any injury 
during this treatment.  

In a VA examination held in October 1997, the veteran noted 
that in 1988, while being evaluated for his weakness, he was 
dropped from a gurney.  He landed on his head and buttocks.  
Since this time, he reported that he continued to experience 
a sensation of burning between his shoulder blades and down 
the right side of his body.  He reported a history of 
frequent headaches that followed from this fall.  The 
veteran, after physical evaluation, was diagnosed with 
frequent vascular headaches, most likely occurring on a post-
traumatic basis, and spastic quadriplegia, secondary to 
traumatic syringomyelia.  Mild idiopathic axonal neuropathy 
was also noted.  

In January 1999, the RO correctly noted that the VA 
examination report of October 1997 failed to address those 
issues noted by the Board in its remand of May 1996.  
Accordingly, an additional evaluation was scheduled.  

In May 2000, the veteran's representative requested a 
decision be rendered in this case.  In a May 2000 VA 
consultation, the veteran noted headaches with severe 
weakness of the upper extremities, particularly the hands, 
with atrophy of the hands.  The veteran complained of joint 
pain, joint swelling and decreased mobility.  He also 
complained of headaches, seizures, dizziness, weakness, and a 
loss of consciousness.  Complaints of nausea and abdominal 
pain were also noted.  Physical examination revealed that the 
left hand was in a state of extension and the right hand was 
in a state of flexion.  There was hyperreflexia of the right 
lower extremity.  Diminished pinprick sensation of both lower 
extremities was noted.  Cephalalgia, migraines, a status post 
gunshot wound with paraplegia, and significant weakness of 
the upper extremities were noted.  

In a June 2000 addendum to the May 2000 report, the physician 
reported that he had reviewed the veteran's claims file.  It 
was stated that the atrophy of the hands and severe weakness 
of the upper extremities was well documented prior to the 
hospitalization of 1988.  The physician stated, in pertinent 
part, that the veteran did not develop any additional 
identifiable disabilities due to any VA treatment during the 
hospitalization of June 1988.  It was reported that the 
veteran's injuries were sustained in an altercation in which 
he was stabbed and shot in March 1985.  

The examiner found that burns that the veteran sustained have 
not contributed to its current disabling neurological status.  
The disability involving his hands, cervical spine, and 
thoracic spine were all related to the gunshot wound.  The 
severe weakness of the upper extremities, particularly the 
hands, was due to the gunshot wound in 1985.  It was also 
reported that there were "no disabilities caused by the VA 
treatment."  He did not recommend any further evaluations at 
this time.  The examiner stated, in pertinent part:  

Specifically, there are notes dating from 
1985 which state that [the veteran] was 
rendered quadriplegic by the injury 
sustained in the robbery.  I see no 
objective evidence whatsoever that any 
injury sustained since then, specifically 
in 1988, specifically from the burns, 
have contributed to the [veteran's] 
current disabling status.  

The veteran's representative prepared written argument in May 
2001.  These arguments will be addressed below.  

Analysis

In evaluating this case as a whole, the Board must note that 
recently enacted legislation, the Veterans Claims Assistance 
Act of 2000 (the "VCAA"), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), contains extensive provisions modifying the 
adjudication of all pending claims.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The new law revises the former 
§ 5107(a) of title 38 United States Code to eliminate the 
requirement that a claimant come forward first with evidence 
to well ground a claim before the Secretary is obligated to 
assist the claimant in the developing the facts pertinent to 
the claim.  The other salient features of the new statutory 
provisions impose the following obligations on the Secretary 
(where they will be codified in title 38 United States Code 
is noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain;  
(b) briefly explain the efforts that the VA made to 
obtain those records; and  (c) describe any further 
action to be taken by the Secretary with respect to the 
claim (38 U.S.C.A. § 5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)); 

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

In this regard, the Board must note that within written 
argument prepared by the veteran's representative in May 
2001, the representative cited the VCAA.  The representative 
stated that the Board had already remanded this case in order 
to comply with the duty to assist and that there was "no 
need to revisit this question."  Accordingly, the veteran's 
own representative does not believe that this case should be 
remanded to the RO based on the VCAA.  

In this case, the Board specifically finds that the VA has 
met or exceeded the obligations of both the new and old 
criteria regarding the duty to assist regarding this issue.  
The RO has obtained all pertinent records regarding this 
issue and the veteran has been effectively notified of the 
evidence required to substantiate his claim.  There is no 
indication of existing evidence that could substantiate the 
claim that the RO has not obtained.  The veteran has been 
fully advised of the status of the efforts to develop the 
record as well as the nature of the evidence needed to 
substantiate this claim in multiple communications from the 
RO and the Board.  He and his representative further plainly 
show through their statements and submissions of evidence 
that they understand the nature of the evidence needed to 
substantiate this claim.  As the RO has completely developed 
the record, the requirement that the RO explain the 
respective responsibility of VA and the veteran to provide 
evidence is moot.  Accordingly, the Board finds that a remand 
would serve no useful purpose regarding the VCAA.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burden on VA with no 
benefit flowing to the veteran are to be avoided.)

The veteran's representative has contended this case should 
be remanded in light of the United States Court of Veterans 
Claims (Court) decision in Stegall v. West, 11 Vet. App. 268 
(1998).  It was stated that although the physician in June 
2000 did render an opinion and had offered "some 
rationale," the opinion made no response to other relevant 
evidence in the record that appears to be favorable to the 
veteran's claim.  The veteran's representative cited to 
medical evidence that, in the opinion of the representative, 
supported the veteran's claim.  

In Stegall, the Court stated, in pertinent part:

The protracted circumstances of this case 
and others which have come all too 
frequently before this Court demonstrate 
the compelling need to hold, as we do, 
that a remand by this Court or the Board 
confers on the veteran or other claimant, 
as a matter of law, the right to 
compliance with the remand orders.  We 
hold further that a remand by this Court 
or the Board imposes upon the Secretary 
of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the 
remand, either personally or as [] "the 
head of the Department."  38 U.S.C. 
§ 303....Finally, we hold also that where, 
as here, the remand orders of the Board 
or this Court are not complied with, the 
Board itself errs in failing to insure 
compliance.

Stegall, 11 Vet. App. at 217.

The claim of entitlement to compensation benefits pursuant to 
38 U.S.C.A. § 1155 (West 1991) for loss of use of both hands 
is the sole issue before the Board at this time.  In May 
1996, the Board requested the examiner to note any additional 
identifiable disabilities due to any VA treatment during the 
hospitalization of June 1988.  The examiner has specifically 
stated that the veteran did not develop any additional 
identifiable disabilities due to any VA treatment in June 
1988.  Thus, the Board finds that this medical opinion meets 
the requirements of the Court's determination in Stegall.  
The examiner has specifically answered the question posed by 
the Board.

Based on a detailed review of the June 2000 addendum and the 
written argument prepared by the veteran's representative in 
May 2001, the Board specifically finds that the medical 
opinion of June 2000 meets, in both substance and specifics, 
the requirements of the Board's May 1996 remand.  With regard 
to the representative's arguments that the opinion made no 
response to other relevant evidence in the record that 
appears to be favorable to the veteran's claim, the Board 
must note that there is no requirement that the evaluator 
specifically cite to all medical evidence which could 
(arguably) support the veteran's claim.  In this regard, it 
is important to note that the examiner stated that he had 
reviewed the veteran's claims file.  Following this review, 
there is no requirement under the Court's decision in Stegall 
for the examiner to specifically cite in his report the 
medical evidence he has reviewed.  

The veteran's representative has stated that the duty to 
assist includes the requirement to provide a VA examiner with 
a complete review of the record.  In this case, the Board 
specifically finds that the VA examination is complete.  The 
failure of the VA physician to dictate all possible evidence 
which could (arguably) support the veteran's claim does not 
provide a basis to assume that the physician did not review 
this evidence.  The examiner in this case has reviewed the 
record.

The veteran's representative has contended that the "obvious 
question presented by the record is whether or not the act of 
dropping the veteran on the floor caused or led ultimately to 
the herniation of the disc."  The Board cannot agree with 
this assessment of this case.  The issue specifically raised 
by the veteran in February 1989 was the loss of use of both 
hands due to a fall sustained at the VAMC in Long Beach.  The 
RO rating decision of July 1990, the hearing officer decision 
of April 1991, and the statement of the case issued in 
November 1990, all addressed this sole issue.  As a result, 
this is the sole issue before the Board at this time.  The 
veteran himself has failed to contend that the herniation of 
the disc in his neck caused the loss of use of both hands.  

In addition, it is important to note that there is no medical 
evidence which would support the conclusion that the veteran 
suffered a herniation of the disc due to the fall in 
question.  The vagueness and propensity with which the 
veteran raises issues without reason does not support this 
contention.  It has been contended that this examiner did not 
provide a clear response to this question.  However, in the 
opinion of the Board, the examiner has answered the question 
posed by the Board.  A further opinion based on the most 
recent theory provided by the veteran's lay representative is 
not warranted in light of the fact that the Board has 
fulfilled the duty to assist mandated by statute.  The RO has 
undergone what can only be described as an extensive effort 
to develop this claim including, but not limited to, repeated 
VA examinations and the extensive development of the record.  
The veteran's contentions and recollections have been, at 
best, unclear.  

It has been contended that before a decision can be rendered, 
the "ambiguity" must be clarified and the favorable 
evidence must be addressed by the expert under the Court's 
decision in Gabrielson v. Brown, 7 Vet. App. 36 (1994).  In 
Gabrielson, the Court determined that the Board had failed to 
provide an adequate statement of the reasons and bases for 
its findings and conclusions.  Id. at 40.  It was found that 
the Board could not evade the statutory responsibility merely 
by adopting an independent medical opinion as its own where, 
as in that case, the independent medical opinion failed to 
discuss all the evidence which appear to support the 
veteran's position in that case.  Id.  

In Gabrielson, the Court did not state that the medical 
opinion must report all of the evidence it has reviewed.  It 
did indicate, however, that the Board must review all 
pertinent medical evidence, including evidence that supports 
the veteran's claim.  The Board will review all evidence that 
both supports and does not support the veteran's claim in 
this case.  However, the Board fails to find that the Court's 
decision in Gabrielson (and within other cases cited by the 
veteran's representative in May 2001) provides a basis to 
remand this case for what can only be described as a useless 
gesture in having the examiner cite all of the evidence he 
has reviewed in this extensive record.  The Board 
specifically finds that the medical opinion of June 2000 
meets the requirements of the Court in Stegall and fulfills 
the duty to assist mandated by both the old and new statute.  
Accordingly, the Board will proceed with the adjudication of 
this claim.  

The lamentable fact that the veteran was severely injured 
when he was stabbed and shot following his active service is 
not in dispute.  The critical question in this case, however, 
is whether VA's extensive treatment of the veteran in order 
to assist him with these disabilities has either caused or 
aggravated the veteran's disability.  

In pertinent part, 38 U.S.C.A. § 1151 (West 1991) provided 
that where any veteran shall have suffered an injury, or an 
aggravation of an injury, as the result of hospitalization, 
medical or surgical treatment, not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability or in death, 
disability compensation shall be awarded in the same manner 
as if such disability, aggravation, or death were service-
connected.

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C. 
§ 1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  The Supreme Court further found 
that the then implementing regulation, 38 C.F.R. 
§ 3.358(c)(3), was not consistent with the plain language of 
38 U.S.C.A. § 1151 with respect the regulation's inclusion of 
a fault or accident requirement.

The Supreme Court further held that not every "additional 
disability" was compensable.  The validity of the remainder 
of 38 C.F.R. § 3.358 was not questioned.  See Gardner, 115 
S.Ct. 552, 556 n.3 (1994):  "We do not, of course, intend to 
cast any doubt on the regulations insofar as they exclude 
coverage for incidents of a disease's or injury's natural 
progression, occurring after the date of treatment. . . .VA's 
action is not the cause of the disability in those 
situations."

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which § 1151 benefits were authorized 
under the Supreme Court's decision.  The requested opinion 
was received from the Department of Justice's Office of Legal 
Counsel on January 20, 1995.  In essence, the Department of 
Justice opined that "our conclusion is that the [Supreme] 
Court intended to recognize only a narrow exclusion [to the 
"no fault" rule], confined to injuries that are the 
necessary, or at most, close to certain results of medical 
treatment."

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement that was struck down by the Supreme Court.
38 C.F.R. § 3.358(c)(1) provided that "[i]t will be 
necessary to show that the additional disability is actually 
the result of such disease or injury or an aggravation of an 
existing disease or injury and not merely coincidental 
therewith."  Further, 38 C.F.R. § 3.358(b)(2) provided that 
compensation will not be payable for the continuance or 
natural progress of disease or injuries.  38 C.F.R. § 
3.358(c)(3) provided that "[c]ompensation is not payable for 
the necessary consequences of medical or surgical treatment 
or examination properly administered with the express or 
implied consent of the veteran, or, in appropriate cases, the 
veteran's representative.  'Necessary consequences' are those 
which are certain to result from, or were intended to result 
from, the examination or medical or surgical treatment 
administered."  

Under 38 C.F.R. § 3.358(c)(3), compensation was precluded 
where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.

Effective October 1, 1997, 38 U.S.C.A. § 1151 was amended by 
Congress.  See section 422(a) of PL 104-204.  The purpose of 
the amendment is, in effect, to overrule the Supreme Court's 
decision in Gardner, which held that no showing of negligence 
is necessary for recovery under section 1151.  In pertinent 
part, § 1151 is amended as follows:

Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected.  For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and the disability or 
death was caused by hospital care, 
medical or surgical treatment, or 
examination furnished the veteran under 
any law administered by the Secretary, 
either by a Department employee or in a 
Department facility as defined in section 
1701(3)(A) of this title, and the 
proximate cause of the disability or 
death was:

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable.

In August 1998, 38 C.F.R. §§ 3.358 and 3.380 were amended in 
light of the congressional action noted above.  The new 
sections, 38 C.F.R. §§ 3.361, 3.363 (1998), were effective 
from October 1, 1997.  63 Fed. Reg. 45006-7 (1998) (codified 
at 38 C.F.R. §§ 3.361 -  3.363 (2000).  

The Board notes that where a law or regulation changes after 
a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to an appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  As a result, the 38 U.S.C.A. § 1151 
claim must be evaluated under both the old and new provisions 
of 38 U.S.C.A. § 1151 to determine which version is most 
favorable to his.  In this case, the Board finds that clearly 
the old provisions, prior to congressional action, are more 
favorable to the veteran's claim. 

The critical issue in this case is whether the veteran's 
disability to his hands was caused or aggravated by treatment 
at the VAMC (this would include any injury he sustained 
during this treatment).  In the present case, the veteran 
contends that he sustained an injury as a result of a fall 
from a gurney in 1988.  He also appears to contend that his 
loss of use of both hands may have been either caused or 
aggravated by additional injuries sustained during his 
treatment at the VAMC.  Based on a review of the veteran's 
statements and his testimony, the Board must find that the 
veteran's contentions regarding this point are extremely 
unclear and appear totally unreliable.  Simply stated, his 
accounts vary widely and when he is pressed for details, he 
fails to respond.

With regard to his contention that the veteran suffered an 
additional disability associated with his treatment, the 
Board must find this contention is entitled to extremely 
limited probative weight.  His statements are not consistent.  
Moreover, they are inconsistent with the contemporaneous 
clinical records pertaining to his status after the fall.  
Further, the record does not reveal that either the veteran 
or his representative possesses any medical expertise (and 
they have not claimed such expertise).  Thus, the veteran's 
lay medical assertions, as well as those of his 
representative, to the effect that his current disability was 
either caused or aggravated as a result of either his medical 
treatment at the VAMC or the alleged injury during this 
treatment have no probative value.  On the issue of medical 
causation, the Court has been clear that lay hypothesizing, 
particularly in the absence of any supporting medical 
authority, serves no constructive purpose and can not be 
considered by the VA.  Hyder v. Derwinski, 1 Vet. App. 221, 
225 (1991).  See also Contreras v. Brown, 5 Vet. App. 492 
(1993).  

With regard to the veteran's subjective report that he 
suffered from additional pain associated with the alleged 
injuries during his treatment at the VAMC, the Board must 
find that these statements are entitled to no probative 
value.  The veteran's evidentiary assertions have been 
markedly unclear, inconsistent, and frequently change.  For 
example, initially, the veteran appeared to associate his 
disability solely to the June 1988 injury.  However, in his 
testimony before a hearing officer at the RO, the veteran 
appears to associate this disability to multiple injuries 
during his treatment.  When the veteran was requested to 
provide details of these other alleged events, he failed to 
do so.  Testimony and evidentiary assertions marked by such a 
large-scale pattern of inconsistency, variability and lack of 
clarity can be afforded no probative value.

The veteran's representative has cited to medical evidence 
that he maintains supports the veteran's claim.  In 
evaluating the probative value of medical evidence, the Court 
has stated, in pertinent part:  

The probative value of the medical 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the [Board] as 
adjudicators.   

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

With regard to the medical evidence that indicates a 
disability associated with the hands, the Board finds that 
this evidence is entitled to limited or no probative weight 
regarding the critical issue in this case of whether the 
veteran's current disability can be reasonably associated 
with either an injury during VA treatment or with the 
treatment itself.  In this regard, it is important to note 
that the Board does not dispute that the veteran has a 
disability associated with both hands.  Evidence merely 
showing a disability is not enough to support the claim.  The 
determinative question in this case is whether some 
identifiable disability can be associated with any alleged 
injury during VA treatment or by the VAMC treatment itself.  

The record contains a March 1993 statement of the VA 
urologist noting that, since the veteran was dropped from a 
gurney at the VAMC in 1988, he has had progressive stabbing 
pain in the lower cervical and upper thoracic regions that 
causes severe bladder spasms and leg spasms.  The Board must 
find that this report is entitled to no probative weight.  
First, the report is structured with these comments in a 
single opening paragraph containing comments about the 
veteran's medical history.  This paragraph is followed by the 
statement "also expresses a desire for vocational 
rehabilitation" and that he "need[ed] to open" a claim.  
It is clear from a review of this statement that all the 
physician did was record the claimant's statements.  Second, 
there is no indication whatsoever in the outpatient note that 
the physician conducted any review of the actual treatment 
records.  Third, there are, in fact, no recorded clinical 
findings, nor is there a notation of an impression or a 
diagnosis in the report.  Fourth, the physician did add a set 
of "Rec." (Recommendations) indicating the veteran was 
being referred to a facility for re-evaluation of his 
reported severe pain in cervical and thoracic spine.  All of 
these factors point unmistakably to the conclusion that this 
report did not represent a medical opinion as to causation.  
Even if an extremely tortured reading of this note could be 
seen as a medical opinion as to causation, there is nothing 
in the opinion indicating the opinion was supported by an 
actual review of the record, examination findings, or a 
rationale.  

The Board must note the record shows clearly the severe 
nature of the veteran's disability as a result of his 
injuries in 1985 long before any alleged injury during VA 
treatment.  Moreover, the actual contemporaneous treatment 
records in 1988 do not support the conclusion that the 
veteran's loss of use of both hands was caused or aggravated 
by this injury.  The treatment records in question instead 
indicate the minimal nature of the injury and fail to support 
any medical opinion which would associate this accident with 
any of the veteran's current disabilities.  Accordingly, the 
Board must find that the March 1993 statement of the VA 
urologist is entitled to no probative weight regarding the 
question at issue before the Board at this time.  

With regard to the November 1988 VAMC treatment record which 
indicates that the veteran was dropped from a gurney, this 
fact (in and of itself) does not support the conclusion that 
the veteran's loss of use in both hands was caused or 
aggravated by this injury.  The medical evidence of record, 
including (most importantly) the June 2000 addendum (which 
the Board has given great probative weight) does not support 
this determination.  

With regard to the addendum of June 2000, the Board must find 
this medical opinion is entitled to great probative weight.  
The examiner clearly indicates that he has reviewed the 
veteran's claims file and he has provided rationale for his 
opinion.  The physician not only notes the alleged burns but 
also notes the veteran's hospitalization in 1988.  The 
physician specifically reports that atrophy of the hands and 
severe weakness of the upper extremities was well documented 
prior to his hospitalization in 1988.  Even in light of 
Gardner, where the issue is causation, not negligence, the 
Board must find that the medical opinion of June 2000 must be 
given great probative weight.  

On the basis of all the evidence cited above, the Board must 
find the preponderance of the evidence is against the 
veteran's claim.  The detailed medical opinion of June 2000, 
and the medical records of 1988 have greater probative value 
than the medical evidence cited by the veteran's 
representative.  The opinion that the veteran's condition was 
aggravated by this injury or by any injury suffered during VA 
treatment is, in the opinion of the Board, entitled to no 
probative value and is clearly outweighed by the medical 
evidence cited above.  Accordingly, the Board believes that 
service connection for loss of use of both hands under the 
provisions of 38 U.S.C.A. § 1151 (West 1991) is not 
warranted.  The Board must find that the development of any 
difficulties associated with the loss of use of both hands 
during the extensive treatment of the veteran at the VAMC was 
merely coincidental and not the result of VA treatment, a 
failure to treat him, or an injury sustained during this 
treatment.  The medical evidence of record, in the opinion of 
the Board, supports this finding. 

The Board has considered the benefit of the doubt doctrine.  
As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b) (West 1991).

The Court noted that under this standard, when the evidence 
supports the claim or is in relative equipoise, the appellant 
prevails.  However, where the "fair preponderance of the 
evidence" is against the claim, the appellant loses and the 
benefit of the doubt rule has no application.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  "A properly supported 
and reasoned conclusion that a fair preponderance of the 
evidence is against the claim necessarily precludes the 
possibility of the evidence also being in an approximate 
balance."  Id. at 58.  In this case, for the reasons cited 
above, the preponderance of the evidence is against the 
claim.  The facts and the most probative medical opinions in 
this case support the conclusion that there is no association 
between the veteran's treatment at a VAMC and his current.  
Consequently, the "benefit of the doubt" doctrine has no 
applicability and the claim is denied.  





ORDER

The claim of entitlement to compensation benefits pursuant to 
38 U.S.C.A. § 1151 (1991) for loss of use of both hands is 
denied.  


REMAND

The Board must now address what other issues may be before it 
at this time.  Under the provisions of 38 U.S.C.A. § 7105(a) 
(West 1991), an appeal to the Board must be initiated by a 
notice of disagreement and completed by a substantive appeal 
after a statement of the case is furnished to the veteran.  
In essence, the following sequence is required:  There must 
be a decision by the RO, the veteran must express timely 
disagreement with the decision, VA must respond by explaining 
the basis of the decision to the veteran, and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his argument 
in a timely-filed substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.203 (2000).

In May 1996, the Board noted that in May 1991 the RO had 
denied the additional claims raised at the April 1991 
hearing.  In April 1991, the veteran raised the additional 
issues of entitlement to compensation benefits pursuant to 
38 U.S.C.A. § 1151 (1991) for burns on the right hand, loss 
of use of the right hand due to surgery for cyst removal on 
to the right arm, and the residuals of a head injury (claimed 
as headaches).  In July 1995, the veteran was provided notice 
of the denial of the claim for compensation benefits under 
38 U.S.C.A. § 1151 for residuals of burns to the right hand.  
In September 1995, the veteran was provided notice of denial 
of his claim for compensation benefits under 38 U.S.C.A. 
§ 1151 for loss of use of the right hand due to excision of a 
lymphoma, headaches due to a head injury, and "a spinal cord 
injury."  In October 1995, the veteran filed a timely notice 
of disagreement with the September 1995 notification.  The 
Board noted these facts in May 1996.  

Since May 1996, the Court has provided additional guidance 
regarding this type of situation.  In Manlincon v. West, 
12 Vet. App. 238 (1999), the Court stated that when an 
appellant files a timely notice of disagreement with regard 
to a claim and no statement of the case has been issued, the 
claim remains pending in appellate status under 38 C.F.R. 
§ 3.160(c) (2000) and requires further action by the RO.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 19.26 (2000).  
Accordingly, while the issue of entitlement to disabilities 
other than the loss of use of both hands is not before the 
Board at this time, the case must be remanded to allow the RO 
to issue a statement of the case regarding these issues cited 
above.  Entitlement to benefits pursuant to 38 U.S.C.A. 
§ 1151 (West 1991) for loss of use of both hands was the sole 
issue before the Board at this time.  The statement of the 
case issued by the RO in 1990 (the sole basis of the Board's 
jurisdiction in this case) only addressed the issue of 
entitlement to benefits for under 38 U.S.C.A. § 1151 (West 
1991) for the loss of use of both hands.  

With regard to the veteran's request for a waiver of 
indebtedness, the Board finds that the veteran's contentions 
regarding this issue are extremely unclear.  In September 
1999, the RO indicated that the veteran owed the VA 
$4,652.00.  The veteran filed a timely notice of disagreement 
to this determination in December 1999.  However, in February 
2000, in a report of contact with the RO, it appears that the 
veteran wished to withdraw this claim.  In February 2000, it 
was noted that a hearing scheduled on this issue was canceled 
based on the veteran's instructions.  Notwithstanding, in 
February 2000, the veteran requested a waiver of his 
overpayment.  The veteran stated that he could not afford to 
repay this debt.  It was indicated that if this waiver were 
denied, he would wish a hearing in order that he may present 
his case.  In October 2000, the RO noted a "erroneous" 
notice of disagreement regarding an overpayment.  A detailed 
history of this issue was reported.  In October 2000, the 
RO's Committee on Waivers and Compromises denied the 
veteran's request once again for an overpayment in the amount 
of $4,652.00.  

In the memorandum dated October 2000, the RO contends that 
the notice of disagreement received in December 1999 is not 
valid because the veteran could not file a notice of 
disagreement before the waiver has been denied.  It is 
contended by the RO that the September 1999 statement from 
the RO to the veteran was not a denial of this claim.  
Accordingly, in order for the RO to issue a statement of the 
case, it is contended that the veteran must file a second 
notice of disagreement with the decision of October 2000.  

The Board cannot agree with the RO's interpretation of the 
events that took place in September 1999.  In September 1999, 
the RO stated that the veteran owed the VA $4,652.00.  At 
this time, the RO stated that if he did not believe he owed 
this debt or he believed the amount was incorrect, he had the 
right to dispute it.  In September 1999, the RO stated, in 
pertinent part, that if a veteran wished to dispute the debt 
or request waiver he must do so within the next 30 days to 
prevent the withholding of his benefits.  

In the opinion of the Board, the September 1999 decision of 
the RO is a valid rating decision regarding the veteran's 
debt.  Accordingly, the veteran could file a timely notice of 
disagreement to this decision.  The veteran did so in 
December 1999.  As has been noted by the Court, the statute, 
38 U.S.C.A. § 7105 (West 1991), does not impose technical 
leading requirements.  Tomlin v. Brown, 5 Vet. App. 355, 357 
(1993).  Based on the September 1999 communication submitted 
by the RO to the veteran, the Board finds that the December 
1999 communication from the veteran to the RO is a valid 
notice of disagreement to the debt issue.  Accordingly, the 
RO must issue a statement of the case regarding this claim.  

On the basis of the foregoing, the case is REMANDED for the 
following actions:  

1.  The RO and/or the Committee on 
Waivers and Compromises should issue a 
statement of the case to the veteran and 
his representative, addressing the issues 
of entitlement to service connection for 
compensation benefits pursuant to 
38 U.S.C.A. § 1151 (West 1991) for 
disabilities other than the loss of use 
of both hands and for a waiver of debt in 
the amount of $4,652.00.  

2.  In this regard, the veteran is 
requested to provide additional 
information regarding what specific 
disabilities he contends are the result 
of his VA treatment (other than his 
hands, which have been addressed by the 
Board in this decision).  

3.  The veteran and his representative 
must be advised of the time limit in 
which he may file a substantive appeal to 
either issue.  38 C.F.R. § 20.302(b) 
(2000).  Then, only if an appeal is 
timely perfected with regard to each 
issue, the case should be returned to the 
Board for further appellate 
consideration, if otherwise in order.  If 
warranted, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 


